Title: 30th.
From: Adams, John Quincy
To: 


       Snow’d all the morning. Mr. Cranch went to Boston and Charles with him: he return to Cambridge. As the supreme judicial Court is to sit there this week, there will be two or three companies of militia, in order to prevent riots; for the insurrections of this kind, are not yet quelled, and indeed I know not when they will be. There is not sufficient energy in the government, and the strength of the party opposed to it is increasing. Unless some vigorous measures are taken the constitution of the commonwealth must infallibly fall.
      